           Case 1:19-cr-00096-LTS Document 116 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19 CR 96-LTS

ERNEST HORGE,

                 Defendant.

-------------------------------------------------------x



                                                     ORDER

                 The Court has received a letter, dated October 11, 2020, from Defendant Ernest

Horge, requesting “proceeding minutes” (which he states he has requested, but not received,

from his counsel), as well as permission to correspond with his co-defendant or, in the

alternative, placement “in the same facility” as his co-defendant to facilitate his preparation for

future proceedings. Mr. Horge is reminded that, as he is represented by counsel, the Court will

not entertain direct applications by Mr. Horge on his own behalf. Counsel for Mr. Horge is

directed to provide him a copy of this Order, and to discuss with him promptly the issues raised

in his letter.

         SO ORDERED.


Dated: New York, New York
       October 26, 2020

                                                                      _/s/ Laura Taylor Swain___
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge




HORGE - ORD RE OCT 11 LETTER.DOCX                          VERSION OCTOBER 26, 2020                   1
